
	
		I
		111th CONGRESS
		2d Session
		H. R. 6408
		IN THE HOUSE OF REPRESENTATIVES
		
			November 16, 2010
			Mr. Sensenbrenner
			 (for himself, Mr. Ryan of Wisconsin,
			 and Mr. Petri) introduced the
			 following bill; which was referred to the Committee on Transportation and
			 Infrastructure
		
		A BILL
		To allow States to return certain funds made available
		  for high speed rail and intercity rail projects to the general fund of the
		  Treasury for Federal budget deficit reduction.
	
	
		1.Return of fundsNotwithstanding any other provision of
			 Federal law, any unobligated funds made available under the heading
			 Federal Railroad Administration, Capital Assistance for High Speed Rail
			 and Intercity Passenger Rail Service in title XII of Division A of the
			 American Recovery and Reinvestment Act of 2009 (Public Law 111–5) may be
			 returned by a State to the Secretary of Transportation who shall deposit any
			 such funds into the general fund of the Treasury for Federal budget deficit
			 reduction.
		
